— Appeal by the defendant from a judgment of the Supreme Court, Suffolk County (Mclnerney, J.), rendered May 7, 1985, convicting him of criminal possession of a controlled substance in the seventh degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed, and the matter is remitted to the Supreme Court, Suffolk County, for further proceedings pursuant to CPL 460.50 (5).
The defendant was charged with possession of cocaine. Evidence of his prior possession of cocaine, which had not resulted in a conviction, was properly admitted on the People’s direct case solely to prove the element of knowledge, and the jury was so instructed during the court’s charge (see, People v Molineux, 168 NY 264).
The sentence imposed was not inappropriate under the circumstances (see, People v Suitte, 90 AD2d 80). We find the *490defendant’s remaining contentions to be without merit. Mengano, J. P., Bracken, Brown and Eiber, JJ., concur.